FLEMING brought an action against Breitner to set aside a judgment of a justice of the peace, in unlawful detainer, ousting him from the possession of a rooming house. His bill was dismissed and he brings error.
The ground of his action was that the justice judgment was procured by fraud, but his evidence shows no fraud *Page 429 
in procuring the judgment (he was served and appeared), but only in procuring a certain chattel mortgage which figured in the detainer case. It need not be said that the district court could not set aside a judgment on such ground.
The judgment is affirmed.
MR. CHIEF JUSTICE ALLEN not participating.